Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAIL ACTION
This office action is in response to an application filed 10/23/2020 in which claims 01-15 are pending ready for examination.

Claim Objections
Claim 12 is objected to because of the following informalities:  
It recites performing a second… and determining a second refractive index… without preferencing performing a first holographic characterization… or determining a first refractive index .  Appropriate correction is required.


Claim Rejections - 35 USC §101

35 U.S.C. 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 12-15 are rejected under 35 U.S.C. 101 in accordance to the USPTO 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50-57 (2019)(“2019 Guidelines”). The claimed invention is directed to an abstract idea without significantly more. Claims (s) 12-15 is/are directed to the abstract idea of a mathematical concepts that collects information, analyze it, and displaying certain results of the collection analysis, as explained in detail below. 
Claims 12 recites an abstract idea of “performing holographic characterization of, determining a refractive index for…, determining a second refractive index for…, characterizing one or more properties of…,” This method is recited as Mathematics Concepts executed by a processor to implement the steps of the method.  (See Specification ¶0019-¶0028)
The specification also states, “Computer-executable instructions, associated data structures, and program modules represent examples of program code for executing steps of the methods disclosed herein. The particular sequence of such executable instructions or associated data structures represents examples of corresponding acts for implementing the functions described in such steps.” (See Specification ¶0062 ). This recites a computer that receives data and uses the Mathematical Concepts on the received data.
The recitation of “…a target particle or a group of target particles, the target particle co-dispersed with first probe particles in a first medium; …an effective sphere encompassing the target particle; …a second target particle of the group of target particles, the second target particle co-dispersed with second probe particles in a second medium; …a second effective sphere encompassing the second target particle; …the group of target particles based on a comparison of the first refractive index and the second refractive index ,” are extra-solution limitations are merely data gathering and outputting for the abstract idea (Mathematical Concepts). See Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015) (See MPEP 2106.05(g)(3)). Therefore this additional element does not integrate the abstract idea into a practical application.
The claim(s) does/do not include additional elements that are sufficient to amount to an inventive concept than the judicial exception because the additional elements “…a target particle or a group of target particles, the target particle co-dispersed with first probe particles in a first medium; …an effective sphere encompassing the target particle; …a second target particle of the group of target particles, the second target particle co-dispersed with second probe particles in a second medium; …a second effective sphere encompassing the second target particle; …the group of target particles based on a comparison of the first refractive index and the second refractive index ,” when considering both individually is just extra-solution limitations are merely data gathering and outputting for the abstract idea (Mathematical Concepts).. (See MPEP 2106.05(g)). 
Claims 13-15 is/are directed to extra-solution limitations are merely data gathering and outputting for the abstract idea (Mathematical Concepts). (See Specification Page 11; Figs. 2-5). See Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015) (See MPEP 2106.05(g)(3)).
Claims 12-15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 3, and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ruffner et al (US 2018/0252628 A1).
As to claim 1, Ruffner teaches a method of characterizing the porosity of colloidal particles dispersed in a fluid medium in a sample, comprising: (See Abstract ¶0003, ¶0016; Figs. 1, 6).
flowing the sample through an observation volume of a holographic microscope; (See Abstract ¶0003; Figs. 1, 6).
generating a first holographic image based upon holographic video microscopy of the sample within the observation volume at a first time; (See Abstract ¶0003; Figs. 1, 6).
analyzing the first holographic image for one or more regions of interest corresponding to a porous particle of interest; (See Abstract ¶0003, ¶0033; Figs. 1, 4b, 6).
normalizing the region of interest for a contribution of a wave created by interaction of light with the sample; (See Abstract ¶0003; Figs. 1, 6).
fitting the normalized region of interest to a light scattering theory; and (See Abstract ¶0003; Figs. 1, 6).
characterizing one or more properties of pores of the particle of interest. (See Abstract ¶0003; Figs. 1, 6).
As to claim 2, Ruffner discloses the method, wherein the one or more properties of the pores include at least one of pore diameter, pore volume, and more interconnection. (See ¶0018, ¶0019 Lines 01-07, ¶0033, ¶0035 Lines 18-27; Figs. 1, 4b, 6).
As to claim 3, Ruffner discloses the method, wherein the porous particle of interest comprises a plurality of aggregated colloidal spheres. (See ¶0010, ¶0016, ¶0017 Lines 23-26, ¶0019 Lines 01-05, ¶0033; Figs. 1, 4a-b, 6).
As to claim 5, Ruffner discloses the method, wherein fitting the normalized region of interest to a light scattering theory includes applying an effective sphere model through a Lorenz-Mie function to determine the reflective index of an effective sphere surrounding the porous particle of interest. (See ¶0003, ¶0004, ¶0017 Lines 23-32; Figs. 1, 6).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ruffner in view of Knutson et al (US 9,176,152 B2).
As to claim 4, Ruffner teaches the method of claim 1, in which this claim depends on.
Ruffner does not explicitly teach wherein the porous particle of interest comprises a particle with a coating.
However, Knutson does teach in an analogous art wherein the porous particle (108) of interest comprises a particle with a coating. (See Abstract Col 4 Lines 12-22, Col 18 Lines 27-46; Figs. 1a, d).
Therefore, it would be obvious for one with ordinary skills in the art before the effective filing date of the claimed invention to include in the method of Ruffner wherein the porous particle of interest comprises a particle with a coating.
The advantage of this inclusion is to accurately measure the particles under test by measuring the properties of the coated particle from its reflectivity. 


Allowable Subject Matter
Claims 6-11 are Allowed.
The following is an examiner’s statement of reasons for allowance: 
As for claim 6, none of the prior arts alone or in combination discloses a method of characterizing the porosity of colloidal particles dispersed in a fluid medium in a sample, comprising:
obtaining first sample data by:
flowing a first sample with a medium having a first refractive index and having a plurality of particles including a first particle type and a second particle type, through an observation volume of a holographic microscope, 
generating a first holographic image based upon holographic video microscopy of the first sample within the observation volume at a first time,
analyzing the first holographic image for first sample regions of interest corresponding to at least one of the first set of particles and at least one of the second set of particles, and
fitting the first sample regions of interest to a light scattering theory;
obtaining second sample data by:
flowing a second sample with a second medium with a different refractive index than the first medium, having a plurality of particles including the first particle type and the second particle type, through the observation volume of the holographic microscope,
generating a second holographic image based upon holographic video microscopy of the second sample within the observation volume at a second time,
analyzing the second holographic image for second sample regions of interest corresponding to at least one of the first set of particles and at least one of the second set of particles, and
fitting the second sample regions of interest to the light scattering theory; and
determining one or more properties of pores of at least one of the first particle type and the second particle type.
The closest prior art, Ruffner et al (US 2018/0252628 A1) discloses measuring impurities within a sample are detected by use of holographic video microscopy. Ruffner does not alone or in combination with any other prior art references disclose the missing limitations listed above in reference to claim 6; therefore, it will not be proper to combine this prior art with another because the deficiencies of the missing limitations would not be cured.
Claims 7-11 are allowed due to their dependency of claim 6.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR H NIXON whose telephone number is (571)272-4256. The examiner can normally be reached Monday to Thursday, 7am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TARIFUR CHOWDHURY can be reached on (571) 272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR H NIXON/Examiner, Art Unit 2886                                                                                                                                                                                                        



/TARIFUR R CHOWDHURY/Supervisory Patent Examiner, Art Unit 2886